BUFFINGTON, Circuit Judge.
This is an appeal from the decree of the court below denying the petition of the bankrupts to be discharged. In making the order, no opinion was filed, but, after a thorough examination of the record by the individual members of this court, we are of opinion that the appeal should be dismissed.
Without discussing the matter in detail, we axe satisfied the credit statement given by the bankrupts evidenced their assets at that time and they have not satisfactorily accounted for the diminution of those assets. We are also satisfied that the improbable story of the disappearance of such books as the bankrupts kept is not worthy of belief.
All of the matters advanced by the bankrupts’ counsel have been duly considered, with the result that the decree below is approved and affirmed.